         Case 2:20-cv-00961-AC Document 5 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAKE MATTHEW HOUSER,                                No. 2:20-cv-0961 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    JOSHUAR IRMY, et al.,
15                        Defendants.
16

17           Plaintiff, a Shasta County inmate proceeding pro se, has filed a civil rights action pursuant

18   to 42 U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

20   plaintiff’s institution of incarceration has not been filled out. Also, plaintiff has not filed a

21   certified copy of his inmate trust account statement for the six-month period immediately

22   preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the

23   opportunity to submit a completed in forma pauperis application and a certified copy in support of

24   his application.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           1. Plaintiff shall submit, within thirty days from the date of this order, a completed

27   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

28   of Court;
                                                          1
         Case 2:20-cv-00961-AC Document 5 Filed 05/15/20 Page 2 of 2

 1          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 2   Forma Pauperis By a Prisoner; and
 3          3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of
 4   his inmate trust account statement for the six-month period immediately preceding the filing of
 5   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that
 6   this action be dismissed without prejudice.
 7   DATED: May 14, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
